Title: Pierre Rïou to the American Commissioners, 23 October 1778
From: Rïou, Pierre
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs
Brest Le 23e 8bre 1778.
Le Sr. Riou ainé Neg[ocian]t a Brest et Interprette Breveté pour les affaires de Sa Majesté seulement a l’honneur de remontrer tres humblement a Messieurs Les Plenipotentiaires des Etats unies de L’amerique, que Le Corsaire ameriquain Le Hamden de Piscatua sous le commandement de thomas Pickeren Esqr. arivé en ce port y a fait conduire le 6. de ce Mois une Prise par Luy faitte le 2e du present sous pavillon et Commission angloise en Datte du 29e du passé. La meme Raison qui a Doné Lieu a la vante sans formalité de justice, de la prise Le Lord Chatham conduitte precedemment en ce Port par La fregatte des Etats unies Le Ranger a authorisé Le Dit Capne Pickeren a Disposer de Sa Dite prise et Carguaison en consequence m’a muny d’un Pouvoir d’en traiter. Au Dessus de quoy J’ay Recu des offres de Gré a Gré et aÿ contracté le 16. de ce Mois pour le Batiment et Carguaison avec des Neg[ocian]ts de cette ville.
Messieurs de L’amirauté de cette ville me notifierent hier ainsÿ qu’au Dit Capne Pickeren un Extrait d’une Declaration du Roy, du 27e 7bre Dernier, qui n’a eté enregistré que de hier a Leur Greffe par Laquelle il appert qu’a l’avenir Les Vantes et Livraison de Prises faitte par Les Corsaires des Etats unies se feront du consentement et en presance des Dits officiers de L’amirauté.
Permettes moÿ de vous observer que L’Enregistrement de cette Declaration etant posterieure a La Vante et Livraison faitte par Le Capne Pickeren, il semble qu’elle ne Doit pas avoir un effet Retroactif capable D’annuler une vante et Livraison faitte precedemment.
Si L’on Met cette Declaration a execution le Capne Pickeren va se trouver arreté. Il ne peut Donc Mieux faire Dans la Circonstance que de Reclamer votre Justice pour qu’il vous plaise Luy procurer par le Retour du Courier une ordre du Ministre de la Marine qui Deffende a Messieurs les officiers de L’amirauté ou tout autre pretandant de former D’obstacle a son Depart et a La Rantrée d’une partie de fonds qui Luy sont Dus par Billets et qui Le Mettroit Dans la Dure Necessité de ne pouvoir faire face aux Depances considerables de sa Relache pour Victualles et Equipement. Noté Je vous prie que L’equipage a Deja Recu de Grandes avances acompte de Leur parts de Prise et qu’il y auroit de L’impossibilité a Leur faire Retourner ce qu’ils ont Reçu si cette Declaration aneantissoit la vante faitte le 16e ou que par quelque autre Reglements Inconnu La proprieté entiere du Batiment Leur fut Disputée. Remarqué aussy que ce batiment La Constance de Bordeaux prise Dont il est question avoit eté pris par un corsaire de Guernezey Le 29e 7bre sur les francois et que ce Batiment est Dans le meme cas que L’une des Prises conduite a Lorient par le Capne Mac Niels du General Miffling.
Vos Instructions Relativement au Retard Considerable et a la perte Evidente et Inexprimable que souffriroit Les armateurs Le Capne et L’Equipage du Corsaire le hamden de 22. canons et de 120. hommes d’equipage, si son expedition etoit Retardée paroissant Meriter votre attantion, me Done Lieu D’Esperer qu’aiant Egard a La Demande que j’ay L’honneur de vous faire au Nom de L’armateur, Du Capne et de L’equipage en General, vous aurez pour agreable de m’honorer de votre prompte Reponse sous le couvert de Mr. Faisolle de ville Blanche Commissaire ordonateur de la Marine. Ce qu’attandant J’ay l’honneur D’etre avec Le Respect possible Messieurs Votre tres humble tres obeissant serviteur
Riou ainé
 
Addressed: A Monsieur / Monsieur Le Dr. Franklin / A Passi
Notation: Riou ainé. Brest 23. oct. 78.
